COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      David Berry v. Faith Temple Ministry International

Appellate case number:    01-19-00290-CV

Trial court case number: 1128507

Trial court:              County Civil Court at Law No. 3 of Harris County

       Appellant, David Berry, is attempting to appeal the trial court’s judgment concluding that
appellee, Faith Temple Ministry International, was entitled to immediate possession of the
property at 411 Berry Road, Houston, Texas.
        A final judgment in an eviction suit is not appealable on the issue of possession unless the
premises are used for residential purposes only. See TEX. PROP. CODE § 24.007. The premises
involved in this case appear to have been used for commercial purposes—as a church—rather than
for residential purposes only.
         Accordingly, the Court may dismiss this appeal for lack of jurisdiction unless appellant
files a response within 10 days of the date of this order establishing this Court’s jurisdiction.
       It is so ORDERED.

Judge’s signature: __/s/ Peter Kelly_____
                    Acting individually       Acting for the Court


Date: __June 4, 2019___